The plaintiffs’ petition for certification for appeal from the Appellate Court, 42 Conn. App. 324 (AC 14894), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the class action statute of limitations tolling rule, as articulated in American Pipe & Construction Co. v. Utah, 414 U.S. 538 (1973), and its progeny, did not apply so as to toll the statute of limitations applicable to the plaintiffs’ class action claims?”
*919Decided September 18, 1996
Edward T. Krumreich and Miles F. McDonald, Jr., in opposition.